Carley, Judge.
Appellant appeals his conviction of motor vehicle theft. Appellant’s counsel has filed a motion in this court requesting *117permission to withdraw from the case.
Decided October 16, 1980.
Theron Finlayson, for appellant.
Stephen Pace, Jr., District Attorney, for appellee.
In compliance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), and Bethay v. State, 237 Ga.625 (229 SE2d 406) (1976), we have conducted a full and careful examination of the record and transcript of this case to determine whether the appeal is, in fact, wholly frivolous. We find that it is. The requirements of Anders v. California, supra, have thus been met and appellant’s counsel is, accordingly, granted permission to withdraw.
Our review of the record discloses no basis whatever for reversal. A rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Strozier v. State, 145 Ga. App. 566 (244 SE2d 89) (1978); Sweatt v. State, 149 Ga. App. 717 (256 SE2d 28) (1979).

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.